Citation Nr: 0210667	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-16 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a personality disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from July 1986 to September 
1986.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that the veteran requested a hearing in July 
2000.  He was notified of the date, time, and location of 
that hearing by VA letters dated in June and July 2002.  The 
veteran failed to report for the scheduled hearing.  There 
are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  A personality disorder is not a disability for VA 
compensation purposes.

2.  The evidence does not show that the veteran has a mental 
disorder superimposed on a personality disorder in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
personality disorder lacks legal merit.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 4.9, 4.127 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter dated in February 2002.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a July 
2000 statement of the case and supplemental statements of the 
case issued in August 2001 and March 2002, the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received and are included 
in the claims file.  The veteran has not contended that he 
has received any treatment for his personality disorder since 
active service.  In service, the veteran did indicate that he 
had received some preservice treatment for a mental 
condition.  In the August 2001 supplemental statement of the 
case, the RO requested that the veteran obtain the records of 
his preservice hospitalization as he now disputes that he 
ever has a mental disorder that preexisted his military 
service.  No records in this regard were forthcoming from the 
veteran, and the Board concludes that all known and available 
relevant records that were to be obtained by VA have been 
obtained and the veteran so notified.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  

The veteran presently claims that he suffers from a 
personality disorder that had its onset during active service 
and disputes that he had a mental disorder prior to service 
as he asserts that he was found mentally fit for service on 
entrance. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  

Congenital or developmental defects, refractive error of the 
eyes, personality disorders, and mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2001); Beno v. 
Principi, 3 Vet. App. 439 (1992) (holding that personality 
disorders are developmental in nature, and, therefore, not 
entitled to service connection).  In addition, VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  VAOPGCPREC 
82-90; see also 38 C.F.R. §§ 3.306, 4.127 (2001).  

Service medical records include the veteran's induction 
examination which contains no notation of a mental condition 
and the veteran denied a preservice history of such.  Service 
records do show that in July 1986, soon after the veteran 
entered active service, the veteran was seen complaining that 
he wanted out of the service.  The initial impression prior 
to referral for further evaluation was immature personality 
and questionable history of suicide attempt/gesture; and 
somatization.  On referral to the recruit evaluation unit 
(REU), he again reported that he had a history of suicide 
gesture and inpatient hospitalization prior to service under 
a different name.  While he reported a history of suicidal 
gestures, he exhibited no tendencies upon examination.  It 
was thought that the veteran may be attempting to manipulate 
in order to receive a discharge from active service.  He was 
to be placed on a trial of duty until civilian records could 
be obtained and reviewed as he was felt to be an unreliable 
historian because the reported history was "vague."  The 
impression was personality disorder without signs or symptoms 
of a formal thought process disorder at that time.  He was 
noted to have poor stress coping skills.  The examiner 
suspected that there was a preexisting personality disorder 
by interview and testing.  The remaining records do not 
indicate that the purported preservice records were ever 
obtained and reviewed.  The service medical records also 
contain a diagnosis of severe, borderline personality 
disorder, with passive/aggressive features, that existed 
prior to service.  It was recommended that the veteran be 
discharged from service.  Following brief patient follow-up 
and supportive counseling in regard to separation processing, 
the veteran was subsequently given an entry level separation 
because of a personality disorder. 

Following service, the veteran submitted several statements 
in furtherance of his service connection claim.  He has 
asserted that his personality disorder did not preexist 
service, but that it began during active service as evidenced 
by the fact that he was found mentally fit for service. 

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
does not support a finding of service connection for the 
veteran's personality disorder.  While the Board acknowledges 
that the veteran has been diagnosed as having a personality 
disorder, as was diagnosed during active service, a 
personality disorder, in and of itself, is not disease or 
injury in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c) 
(2001).  Thus, his argument that the finding that his 
personality disorder preexisted service is without merit.  
Since the pertinent legal criteria prohibit service 
connection for a personality disorder, it is irrelevant 
whether the disorder was first diagnosed prior to service or 
during military service.  In any event, the pertinent 
regulation provides, in pertinent part, that in the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  See 38 C.F.R. 
§ 3.303(c). 

Further, a discussion of the applicability of the presumption 
of soundness is irrelevant in this case as there is no 
evidence of a diagnosis of any other mental condition.  As 
stated previously in this decision, disabilities resulting 
from a mental disorder that are superimposed upon a 
personality disorder may be service-connected.  However, the 
evidence of record contains no diagnosis of any other mental 
disorder and he has not contended that he suffers from a 
disability other than a personality disorder.  He has 
submitted several statements in support of his claim, and 
each reflects that he has been diagnosed with a personality 
disorder.  He has made no statement regarding any additional 
psychiatric disabilities or other disabilities separate from 
a personality disorder.  As such, no disability has been 
found to have been superimposed upon his personality 
disorder.  As noted above, the RO requested that the veteran 
submit any preservice and post-service medical records of 
treatment for a mental disorder, and no such records were 
forthcoming from the veteran.  Thus, there is no other mental 
condition other than a personality disorder under 
consideration in this case.  As noted, as a matter of law, 
the veteran does not have a disability for which compensation 
may be granted, and in a case such as this, where the law and 
not the evidence is dispositive, the veteran's claim is 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1996); see 
also Beno v. Principi, 3 Vet. App. 439 (1992). 

In view of the absence of any evidence showing that a 
psychiatric disorder was incurred in service, or medical 
evidence of a relationship between a current psychiatric 
disorder and the veteran's personality disorder , the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a personality 
disorder.


ORDER

Service connection for a personality disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

